Citation Nr: 1114301	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating higher than 30 percent for post-operative right ankle fusion as a residual of a fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from October 1973 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially requested a videoconference hearing, but subsequently withdrew this request in writing in October 2007.  38 C.F.R. § 20.704(e) (2010).

Thereafter, in a January 2009 decision, the Board denied the Veteran's claim for a rating higher than 30 percent for his right ankle disability, and he appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded this case to the Board for further development and readjudication in compliance with directives specified in the joint motion.

The Veteran's representative then submitted an additional statement in November 2009 indicating the Veteran has no additional evidence to submit in support of his claim, although he might in the next 90 days, and that he was waiving his right to have the case remanded to the agency of original jurisdiction (AOJ), i.e., the RO.  But to comply with the Court's order, the Board remanded the claim to the RO later in November 2009 via the Appeals Management Center (AMC) in Washington, DC, for the further development and consideration indicated in the joint motion.  This additional development included, in particular, having the Veteran undergo another VA compensation examination to reassess the severity of his right ankle disability.  He had this additional VA compensation examination in December 2009.  After considering the results of that examination, the AMC issued a supplemental statement of the case (SSOC) in March 2010 continuing to deny the claim, so this case is once again before the Board.



FINDINGS OF FACT

1.  There is not nonunion of the right tibia and fibula due to the right ankle fracture, with loose motion, requiring a brace, or any resultant neurological impairment.

2.  While there is ankylosis of this ankle (little-to-no range of motion since it is fused), the ankylosis is not in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

3.  According to the most recent X-rays of this ankle, taken during the December 2009 VA compensation examination the Veteran had following and as a result of the Board's November 2009 remand, there are no radiographic indications of degenerative joint disease (i.e., arthritis) in this ankle.  However, earlier-dated evidence in the file, including the report of a prior VA compensation examination in August 2006, indicates there was X-ray confirmation of degenerative arthritis in this ankle.

4.  So based on these conflicting X-ray findings, and the fact that VA considers arthritis to be a chronic disease, per se, so permanent, it is just as likely as not the Veteran has degenerative arthritis in this ankle causing marked, versus just moderate, limitation of motion; however, the December 2009 VA compensation examiner clarified there is no additional limitation of motion of this ankle, meaning above and beyond this, due to pain, fatigue, weakness or lack of endurance, including after repetitive (prolonged) use of this ankle.



CONCLUSION OF LAW

The criteria are met for an additional 20 percent rating for the right ankle disability, apart from the existing 30 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124a, Diagnostic Codes (DCs) 5003, 5262, 5270, 5271, 8520-8525 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It also since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, his burden to demonstrate prejudice, at the Court level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2004, March 2006 and December 2009.  The letters, especially in combination, informed him of the type of evidence required to substantiate his claim for a higher rating for this disability and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also complied with Dingess by as well discussing the disability rating and downstream effective date elements of his claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the May, September and December 2006, and March 2010 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, and arranged for VA compensation examinations in August 2006 and most recently in December 2009 to assess and then reassess the severity of his right ankle disability.  That most recent December 2009 VA compensation examination was following and as a result of the Board's November 2009 remand, which was pursuant to the Court's granting of the October 2009 joint motion directing this further development of the claim.  Since there is now as a consequence sufficient evidence to fairly decide this claim insofar as determining the severity of this disability in all critical respects, thus, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, since the report of that December 2009 VA compensation examination addresses all questions posed in the Board's November 2009 remand concerning the status of this disability, there was substantial compliance with those remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See, too, Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to a Rating Higher than 30 Percent for the Right Ankle Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.


Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since May 2003 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2010).


The Veteran currently has a 30 percent rating for his right ankle disability, specifically, for post-operative ankle fusion as a residual of a fracture, under 38 C.F.R. § 4.71a, DC 5262.  Under this DC, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A higher 40 percent rating requires nonunion of the tibia and fibula, with loose motion, requiring a brace.

Here, though, the Board finds no evidence of nonunion of the tibia and fibula with loose motion, requiring a brace, which, as mentioned, must be shown for a higher 40 percent rating under DC 5262.  The September 2004, August 2006 and December 2009 VA compensation examiners all indicated there was no evidence of nonunion of the right tibia and fibula as a result of the right ankle fracture, including such that there was loose motion.  All three examinations significantly relied on X-ray findings to make this important determination.  In fact, it was noted in all three examination reports that the Veteran's right ankle was fused with two screws, with no displacement, so not the required resultant nonunion of the tibia and fibula with loose motion from the fracture contemplated by DC 5262 for the higher 40 percent rating.  Moreover, the X-rays of this ankle taken in conjunction with the December 2009 VA compensation examination in the Diagnostic Imaging Department at St. Patrick Hospital/Broadway Imaging specifically confirmed this right-sided tibiotalar fusion without hardware complication.  The December 2009 VA compensation examiner, who reviewed these imaging findings, reiterated in his examination report that they had confirmed there was not nonunion of the right tibia and fibula.

The Veteran maintains that several of his private medical records on file suggest nonunion.  See his representative's November 2008 informal hearing presentation.  However, these private treatment records indicating incomplete fusion and fibrous union appear to be referring instead to ankle joint space, not to residuals of the previous ankle fracture.  See June 2005 treatment record by Dr. S.D. and July 2005 treatment record by Dr. M.P.  In fact, the July 2005 private treatment record from Dr. M.P. specifically notes that the screws in the Veteran's ankle never broke, so he "doubts there is much movement there."  Most importantly, though, there has never been any explicit clinical finding that there is no union of the Veteran's previous fracture of the right ankle, such that the fracture was never healed, subsequently producing loose motion of fractured pieces of ankle bone.  Consequently, to receive greater compensation for his right ankle disability, the Veteran has to satisfy the requirements of some other DC.  And, indeed, this was the reason for vacating the Board's prior January 2009 decision, as the Court-granted joint motion in October 2009 indicated the Board had neglected to consider whether the right ankle disability warrants a separate rating for arthritis under 38 C.F.R. § 4.71a, DC 5003, as well as a separate rating for neurological impairment under 38 C.F.R. §§ 4.123, 4.124a.

According to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  And since, here, the joint involved is in the right ankle, this in turn warrants considering DC 5271.  According to DC 5271, a 10 percent rating is warranted for "moderate" limitation of motion of the ankle, whereas a 20 percent rating is warranted for "marked" limitation of motion of the ankle.  There is no higher rating under this DC.  

Unfortunately, words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Rating Schedule provides some guidance, however, by defining normal range of motion of the ankle as from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The mere fact, however, that the Veteran's right ankle has been "fused" with two screws also warrants considering DC 5270 because this is tantamount to ankylosis.  See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if it is supported by explanation and evidence).  Any change in DC must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

According to DC 5270, ankylosis of an ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees, warrants a 30 percent rating.  A higher 40 percent rating requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

The September 2004 VA examiner determined the Veteran had dorsiflexion of 0 to 5 degrees and plantar flexion of 0 to 5 degrees, which is far less than normal range of motion.  Nonetheless, it is still insufficient to meet the requirements of DC 5270 for the higher 40 percent rating because his ankle is not ankylosed in the required ranges mentioned.  Further, a June 2005 CT report noted there is not bony union around the joint space, more conclusive evidence that the ankle joint is still unconsolidated and able to move at least to some, albeit limited, extent.

The August 2006 VA examiner also determined the Veteran had dorsiflexion of 0 to 5 degrees and plantar flexion of 0 to 10 degrees, which, again, are considerably less than normal range of motion of the ankle (indeed, only about 25 percent or even less of normal range of motion in each direction), but still insufficient to meet the requirements of DC 5270 for the higher 40 percent rating.

Most recently, the December 2009 VA examiner determined the Veteran has dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 10 degrees.  So he had only 50 percent, i.e., 1/2 of normal dorsiflexion (which is to 20 degrees) and again even less than 25 percent, ie, 1/4th of normal plantar flexion (which is to 45 degrees).  But this still does not meet the requirements of DC 5270 for the higher 40 percent rating because his ankle is not ankylosed in the required ranges mentioned.

The most recent December 2009 VA compensation examiner indicated there was no evidence of varus or valus angulation of the os calcis in relationship to the long axis of the tibia and fibula, but that the Veteran's right foot angled 30 degrees laterally at rest and with ambulation.  Elsewhere in the report it apparently mistakenly was indicated the right foot deviates "300" degrees laterally (abduction) when ambulating, rather than "30" degrees.  But in any event he strongly guarded his ankle movement during that examination - such as during testing of his weightbearing activities of heel, toe, and tandem walk, knee bending, squatting, etc., due to the extent of his pain, tenderness to palpation and discomfort.  So there was at least suggestion he had the abduction deformity contemplated by DC 5270 to warrant assigning a higher 40 percent rating under this code.

Keep in mind, though, the combined rating for disabilities affecting this extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (Amputation rule).  And according to DC 5165, this means the Veteran's combined rating cannot exceed 40 percent.  But if the Board was to assign this higher 40 percent rating under DC 5270 for this abduction deformity, when combined with the existing 30 percent rating under DC 5262, the total rating would equate to 58 percent, which then would have to be rounded up to 60 percent and resultantly violate the Amputation rule.  See 38 C.F.R. § 4.25 (combined ratings table).

The Veteran's existing 30 percent rating also exceeds the highest possible ratings of 20 percent provided by DC 5272 (for ankylosis of the subastragalar or tarsal joint), for malunion of the Os calcis or astragalus, or for an astragalectomy.  So there is no additional benefit to be had from these other DCs.

There remains the matters, however, of whether the Veteran has arthritis in his right ankle warranting additional compensation (i.e., a separate rating) under DC 5003, by way of DC 5271, and/or whether he has neurological impairment warranting additional compensation (i.e., a separate rating) under 38 C.F.R. §§ 4.123, 4.124a.

Regarding the arthritis, when the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is for application for each such major joint affected by the limitation of motion - to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis, which is rated as degenerative arthritis).

Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).

Further, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

It further deserves mentioning that evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Where, instead, separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

According to the most recent X-rays of the Veteran's right ankle, taken during the December 2009 VA compensation examination he had following and as a result of the Board's November 2009 remand, there are no radiographic indications of degenerative joint disease (i.e., arthritis) in this ankle.  However, earlier-dated evidence in the file, including especially the reports of the prior VA compensation examinations in August 2006 and September 2004, indicate there was X-ray confirmation of degenerative arthritis in this ankle.  So based on these conflicting X-ray findings, and the fact that VA considers arthritis to be a "chronic" disease, per se, so permanent (see 38 C.F.R. § 3.309(a)), it is just as likely as not the Veteran has degenerative arthritis in this ankle.  There also were observations of painful motion during that earlier August 2006 VA compensation examination, though seemingly less so during the more recent December 2009 VA compensation examination when the examiner also indicated there additionally was no resultant pain effect on the Veteran's range of motion, including alternatively due to fatigue, weakness, lack of endurance or incoordination - even during repetitive (prolonged) testing of this ankle.  


The fact remains, however, that even during this most recent December 2009 VA compensation examination, the Veteran had what amounted to "marked" limitation of motion in this ankle, versus just "moderate" limitation of motion, since he had only 1/2 of normal dorsiflexion (10 out of the regular 20 degrees) and less than 1/4th of normal plantar flexion (10 out of the regular 45 degrees).  See again 38 C.F.R. § 4.71, Plate II, listing normal ranges of motion in the ankle.  A separate 20 percent rating therefore is warranted under DC 5271, that is, aside from the existing 30 percent rating under DC 5262, for this additional disability.  20 percent, as mentioned, is the highest possible rating under DC 5271, so no additional compensation to be had under this other DC.

Granting this separate 20 percent rating for the arthritis (under DC 5003 by way of DC 5271) will not exceed the rating for amputation of this extremity at this elective level (DC 5165), which as mentioned is 40 percent, because the 30 and 20 percent ratings under DCs 5262 and DC 5003 by way of DC 5271 combine to 44 percent under 38 C.F.R. §  4.25, which in turn is rounded down to 40 percent.  So there is no violation of the Amputation Rule found at 38 C.F.R. § 4.68.

Finally, according to the Veteran's SSA records, there are suggestions of neurological impairments involving his right tibial and peroneal nerves.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor or sensory function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  DCs 8521 to 8525 apply to nerves affecting the feet.

Under DC 8521 for paralysis of the external popliteal nerve (common peroneal), a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis.  Complete paralysis consists of foot drop and slight drop of the 
first phalanges of all toes; inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of toes; loss of abduction of the foot; weakened adduction weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

Pursuant to DC 8522 for paralysis of the musculocutaneous nerve (superficial peroneal), a noncompensable rating is warranted for mild incomplete paralysis.  A 10 percent rating is warranted for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  A 30 percent rating is warranted for complete paralysis.  Complete paralysis results in weakened eversion of the foot.  38 C.F.R. § 4.124a, DC 8522.

Under DC 8523 for paralysis of the anterior tibial nerve (deep peroneal), a noncompensable rating is warranted for mild incomplete paralysis of the anterior tibial nerve.  A 10 percent disability rating is warranted for moderate incomplete paralysis.  A 20 percent evaluation is warranted for severe incomplete paralysis.  Complete paralysis results in lost dorsal flexion of the foot.  38 C.F.R. § 4.124a, DC 8522 (2010).

DC 8524, for paralysis of the internal popliteal nerve (tibial), provides that a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis.  Complete paralysis consists of lost plantar flexion; frank adduction of the foot impossible; flexion and separation of the toes abolished; inability to move any muscle of the sole of the foot; and, in lesions of the nerve high in the popliteal fossa, lost plantar flexion of the foot.  38 C.F.R. § 4.124a, DC 8524.

DC 8525 contemplates paralysis or incomplete paralysis of the tibial nerve.  Moderate or mild incomplete paralysis warrants a 10 percent rating.  Severe incomplete paralysis warrants a 20 percent rating.  For complete paralysis of this nerve, a 30 percent rating is warranted.  Complete paralysis involves paralysis of all of the muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; where the toes cannot be flexed, adduction is weakened and plantar flexion is impaired.  38 C.F.R. § 4.124a, DC 8525.

The December 2009 VA examiner, pursuant to the Board's November 2009 remand directive, determined the Veteran had 4/5 strength in both his dorsiflexion and plantar flexion.  Vibratory sensation testing revealed both extremities were intact and equal, bilaterally.  His tarsal tunnel test was also negative, and there was no indication of paralysis, partial or complete.  This VA compensation examiner resultantly confirmed there was no objective clinical evidence of neurological impairment associated with the service-connected right ankle disability.  Consequently, the Veteran is not entitled to still additional compensation for this, including another separate rating.

Further, while the Veteran's SSA records reflect that he was awarded disability compensation for "other and unspecified anthropologies" and lumbar degenerative joint disease, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Further, there is no indication in these SSA records that the Veteran's service-connected right ankle disability is the cause of any possible neurological impairments or that his disability is more severe than contemplated by his current ratings.


The Board also emphasizes that, in addition to the medical evidence, the Veteran's personal assertions in support of his claim have been considered.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of pain in his right ankle.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of this disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of this disability and any associated impairment.

Because the Veteran has had "marked" limitation of motion in his right ankle due to the arthritis since at least his September 2004 VA compensation examination, as evidenced by the results of the range-of-motion testing conducted during that examination, he is entitled to this additional compensation (i.e., the separate 20 percent rating for this) effectively since that September 2004 VA compensation examination, keeping in mind that he already had filed his claim for a higher rating in May 2004.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So receiving this additional compensation as of the date of that VA examination is a "staging" of his rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's right ankle disability has markedly interfered with his ability to work, meaning above and beyond that contemplated by his schedular ratings - which now include both the 30 percent rating for the tibia and fibula impairment under DC 5262 and the separate 20 percent rating for the arthritis and associated "marked" limitation of motion under DCs 5003 and 5271.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

An additional 20 percent rating is granted for the right ankle disability under DCs 5003-5271 (apart from the existing 30 percent rating under DC 6262), subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


